Exhibit 10.1 Media General, Inc. 333 East Franklin Street Richmond, Virginia 23219 June 5, 2013 BH Finance LLC 3555 Farnam Street Omaha, NE 68131 Re:Merger Transaction Ladies and Gentlemen: Reference is made to the Credit Agreement dated as of May 17, 2012, among Media General, Inc., a Virginia corporation (the “ Borrower ”), BH Finance LLC, a Nebraska limited liability company, as Administrative Agent (in such capacity, the “ Administrative Agent ”) and as a Lender, and the other Lenders party thereto (the “ Credit Agreement ”). Unless specifically defined herein, capitalized terms used in this letter agreement, including Exhibit A and Exhibit B attached hereto, shall have the meanings ascribed to such terms in the Credit Agreement. Simultaneously with the execution and delivery of this letter agreement, the Borrower is entering into an Agreement and Plan of Merger dated as of the date hereof (the “ Merger Agreement ”) among the Borrower, General Merger Sub 1, Inc., a Virginia corporation and a direct, wholly owned subsidiary of the Borrower (“
